Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12-14, 16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the first via structure comprises a first via insulating film having a substantially uniform thickness along a sidewall of a via bole and a first barrier film haying a substantially uniform thickness along sidewall of the first via insulating film, and
wherein the sidewall of the via hole of the first via structure comprises at least one undercut portion having a protruding shape in the semiconductor substrate and the first barrier film has a protruding shape corresponding to the undercut portion”.

Claims 2-10 and 12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the signal via structure comprises a first via insulating film having a substantially uniform thickness along a sidewall of a via hole and a first barrier film having a substantially uniform thickness alone a sidewall of the first via insulating film, and
wherein the sidewall of the via hole of the signal via structure comprises at least one undercut portion having a protruding shape in the semiconductor substrate and the first barrier film has a protruding shape corresponding to the undercut portion”.

Claims 14, 16-19 depend from claim 13, and therefore, are allowed for the same reason as claim 13.

Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“ wherein a sidewall of a via hole of the first via structure comprises at least one undercut portion having a protruding shape in the semiconductor substrate, 
wherein the first via structure comprises: 
a head portion having a first width in a direction parallel to an upper surface of the semiconductor substrate, and a body portion having a second width in the direction parallel to the upper surface of the semiconductor substrate,

wherein a lower surface of the head portion is substantially parallel to the upper surface of the semiconductor substrate,
wherein the first via structure comprises a first via Insulating film baying a substantially uniform thickness along a sidewall of a via hole and a first barrier film having a substantially uniform thickness alone a sidewall of the first via insulating film, and
wherein the first barrier film has a protruding shape corresponding to the undercut portion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826